Exhibit 10.32

 

AMENDMENT TO RESTRICTED STOCK AGREEMENT

 

THIS AMENDMENT TO RESTRICTED STOCK AGREEMENT (the “Amendment”) is made effective
as of August 3, 2017 (the “Effective Date”) by and between Drone Aviation
Holding Corp., a Nevada corporation (the “Corporation”) and [__] (the “Holder”)
(collectively the “Parties”).

 

BACKGROUND

 

A.       The Corporation and Holder are the parties to that certain Restricted
Stock Agreement for [__] shares of the Corporation’s Common Stock, par value
$0.0001 per share that was granted by the Corporation to the Holder on September
26, 2016 (the “RSA Agreement”); and

 

B.       The Parties desire to amend the RSA Agreement, as set forth below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.       Section 1(b) of the RSA Agreement shall be replaced in its entirety
with the following:

 

Section 1(b) - Vesting of Restricted Stock. The restrictions and conditions in
Paragraphs 7(b) and (c) of this Agreement shall lapse upon the earlier of (i)
the Vesting Date or Dates specified in the following schedule or (ii) upon the
occurrence of a Change of Control (as hereinafter defined) so long as the Holder
in the case of either (i) or (ii) remains a director, officer or employee of, or
consultant or advisor to, the Corporation from the date hereof through the
applicable Vesting Date. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraphs 7(b) and (c) shall lapse only with
respect to the number of shares of Restricted Stock specified as vested on such
date.

 

 

Incremental Number of
Shares Vested

 

Vesting Date

            [__]  (100 %)  

   Upon consummation of an equity or debt financing in which the Corporation
receives gross proceeds of at least $7,000,000

                                             (        %)            



 



1

 

 

A “Change of Control” shall be deemed to have occurred if, after the Effective
Date, (i) the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 30% of the combined voting power of the Corporation is
acquired by any “person” as defined in sections 13(d) and 14(d) of the Exchange
Act (other than the Corporation, any subsidiary of the Corporation, or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation), (ii) the merger or consolidation of the Corporation with or
into another corporation where the shareholders of the Corporation, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own (as such term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, shares representing in the
aggregate 50% or more of the combined voting power of the securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any) in substantially the same proportion as
their ownership of the Corporation immediately prior to such merger or
consolidation, (iii) the sale or other disposition of all or substantially all
of the Corporation’s assets to an entity, other than a sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets to an
entity, at least 50% of the combined voting power of the voting securities of
which are owned directly or indirectly by shareholders of the Corporation,
immediately prior to the sale or disposition, in substantially the same
proportion as their ownership of the Corporation immediately prior to such sale
or disposition, or (iv) during any period of two consecutive years, individuals
who at the beginning of such period were members of the Corporation’s Board of
Directors (“Incumbent Directors”) cease for any reason (other than death) to
constitute at least a majority thereof; provided that each new director whose
election, or nomination for election by the Corporation’s shareholders, was
approved by a vote of at least a majority of the directors then still in office
who were directors at the beginning of such period shall be deemed an Incumbent
Director unless such approval was made directly or indirectly in connection with
an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board.

 

2.       This Amendment shall be deemed part of, but shall take precedence over
and supersede any provisions to the contrary contained in the RSA Agreement. All
initial capitalized terms used in this Amendment shall have the same meaning as
set forth in the RSA Agreement unless otherwise provided. Except as specifically
modified hereby, all of the provisions of the RSA Agreement, which are not in
conflict with the terms of this Amendment, shall remain in full force and
effect.

 



2

 

 

SIGNATURE PAGE TO RESTRICTED STOCK AGREEMENT AMENDMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

DRONE AVIATION HOLDING CORP.        ACCEPTED AND ACKNOWLEDGED:              By:
    By:                          Jay H. NussbauM   Name:     Chief Executive
Officer   Title:  

 

 

3



 

 